562 F.2d 1015
DR. JOHN T. MacDONALD FOUNDATION, INC., d/b/a Doctors'Hospital, Etc., Plaintiff-Appellant,v.F. David MATHEWS, Secretary of Health, Education & Welfare,et al., Defendants-Appellees.
No. 75-2966.
United States Court of Appeals,Fifth Circuit.
Oct. 26, 1977.

Aubrey V. Kendall, Charles C. Kline, Miami, Fla., for plaintiff-appellant.
Robert W. Rust, John S. Berk, Asst. U. S. Attys., Miami, Fla., Robert E. Kopp, Appellate Section, Richard A. Olderman, John M. Rogers, Civ. Div., Dept. of Justice, Washington, D. C., for defendants-appellees.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion July 2, 1976, 5 Cir., 1976, 534 F.2d 633).
Before BROWN, Chief Judge, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, RONEY, GEE, TJOFLAT, HILL, FAY and RUBIN, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.